                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

LEONARDO R. CHAVEZ,             )               CIV. NO. 18-00417 SOM-RLP
#A6068476,                      )
                                )               ORDER DISMISSING PETITION
          Petitioner,           )               FOR WRIT OF HABEAS CORPUS
                                )               AND DENYING ANY REQUEST
     vs.                        )               FOR WRIT OF MANDAMUS
                                )
JUDGE PAUL B.K. WONG, DPA       )
THALIA MURPHY, ATTORNEY         )
SALINA KANAI ALTHOF,            )
                                )
          Respondents.          )
_______________________________ )

       Before the court is Petitioner Leonardo R. Chavez’s Petition for Writ of

Habeas Corpus. Chavez alleges that the Honorable Paul B.K. Wong, Judge of the

First Circuit Court, State of Hawaii (“circuit court”), Deputy Prosecuting Attorney

(“DPA”) Thalia Murphy, and Chavez’s court-appointed criminal defense attorney,

Salina Kanai Althof, Esq., are violating his constitutional rights during his

ongoing criminal proceedings in the circuit court.1

       For the following reasons, Chavez’s Petition for Writ of Habeas Corpus is

DISMISSED and any request for a certificate of appealability is DENIED. To the

extent Chavez seeks a Writ of Mandamus, that request is also DENIED.

       1
          Chavez is awaiting trial for Murder in the Second Degree and Carrying or Use of a
Firearm in the Commission of a Separate Felony. See State v. Chavez, 1PC141000360 (Haw. 1st
Cir. Ct. 2014), http://www.courts.state.hi.us/.
                               I. BACKGROUND

      Chavez asks the court to intervene in his ongoing state circuit court criminal

proceedings by ordering Judge Wong to recuse, and commanding DPA Murphy

and Ms. Althof “to cease and decease all further representation for the state and/or

as standby counsel.” Pet., ECf No. 1, PageID #2. Chavez alleges that Judge

Wong and DPA Murphy have a conflict of interest, because Judge Wong is

presiding and DPA Murphy is the prosecutor in a criminal trial that involves

Chavez’s expert witness’s son. Chavez claims that his expert witness, Marvin

Acklin, Ph.D., is being coerced into withholding exculpatory evidence in Chavez’s

case to gain leniency from Wong and Murphy for his son. Chavez also claims that

Judge Wong has given him an unconstitutional ultimatum: to either proceed with

Ms. Althof as his attorney, or proceed pro se.

      Chavez requests a hearing within forty-eight hours and seeks appointment

of new counsel “pursuant to 18 U.S.C.A. § 3006A, HRS § 802-1, and Article 1,

Section 5 and 14 of the Hawaii Constitution and the 6th and 14th Amendments of

the United States Constitution.” Id. Chavez has made several identical requests in

the circuit court. See Exs. to Pet., ECF Nos. 1-2-1-5. On October 1, 2018, Chavez

filed his most recent petition in the circuit court seeking to remove Wong,

Murphy, and Althof from his criminal proceedings. See id., ECF No. 1-3.

                                         2
                                  II. 28 U.S.C. § 2241

       Because Chavez is a pretrial detainee and is not in custody pursuant to a

state court judgment, the court construes his Petition as brought pursuant to 28

U.S.C. § 2241. See Hoyle v. Ada Cty., 501 F.3d 1053, 1058 (9th Cir. 2007)

(holding § 2241 is the appropriate vehicle for pretrial detainee’s challenge to

detention); Barnes v. Ige, 2018 WL 907389, at *2 (D. Haw. Feb. 15, 2018)

(construing state pretrial detainee’s petition as brought under § 2241). Section

2241 allows “the Supreme Court, any justice thereof, the district courts and any

circuit judge” to grant writs of habeas corpus “within their respective

jurisdictions.” 28 U.S.C. § 2241(a).

                                  III. DISCUSSION

       Rule 4 of the Rules Governing Section 2254 Cases, which applies to habeas

petitions brought pursuant to 28 U.S.C. § 2241, requires the court to summarily

dismiss a habeas petition if “it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.”

A.     Younger Abstention

       Federal courts may not interfere with ongoing state criminal proceedings

absent extraordinary circumstances. Younger v. Harris, 401 U.S. 37, 45-46

(1971); see also Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S.

                                             3
423, 431 (1982) (stating that Younger “espouse[d] a strong federal policy against

federal-court interference with pending state judicial proceedings.”). Abstention

under Younger is required when “(1) a state-initiated proceeding is ongoing; (2)

the proceeding implicates important state interests; (3) the federal plaintiff is not

barred from litigating federal constitutional issues in the state proceeding; and (4)

the federal court action would enjoin the proceeding or have the practical effect of

doing so, i.e., would interfere with the state proceeding in a way that Younger

disapproves.” San Jose Silicon Valley Chamber of Commerce Political Action

Comm. v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008); see also Sprint

Commc’ns v. Jacobs, 134 S. Ct. 584, 591 (2013); ReadyLink Healthcare, Inc. v.

State Comp. Ins. Fund., 754 F.3d 754, 759 (9th Cir. 2014).

      If these threshold elements are met, the court must determine whether the

federal action would have the practical effect of enjoining the state proceedings, in

which case abstention is appropriate (unless a recognized exception to the

abstention doctrine applies). See id. If a claim for declaratory or injunctive relief

is raised, the federal court should abstain and dismiss without prejudice.

ReadyLink Healthcare, Inc., 754 F.3d at 759. “The doctrine of abstention involves

a decision by a federal court to decline to exercise jurisdiction over the underlying

claims for reasons of comity.” Washington v. Los Angeles Cty. Sheriff’s Dep’t,

                                           4
833 F.3d 1048, 1058 (9th Cir. 2016). A dismissal on jurisdictional grounds

curtails an examination of the merits. Id. (citing Moore v. Maricopa Cty. Sheriff’s

Office, 657 F.3d 890, 895 (9th Cir. 2011)).

      Younger’s elements are satisfied here, and no apparent exception or

extraordinary circumstance justifies federal intervention. First, Chavez’s criminal

proceedings are ongoing. Second, Hawaii has an important interest in enforcing

its criminal laws and in maintaining the integrity of its criminal proceedings. See

Kelly v. Robinson, 479 U.S. 36, 49 (1986) (citing Younger, 401 U.S. at 44-45)

(recognizing “that the States’ interest in administering their criminal justice

systems free from federal interference is one of the most powerful of the

considerations that should influence a court considering equitable types of relief”).

Third, Chavez can raise his federal constitutional issues in the state circuit court,

and in fact, is in the process of doing so.

      “The ‘adequate opportunity’ prong of Younger . . . requires only the absence

of ‘procedural bars’ to raising a federal claim in the state proceedings.”

Commc’ns Telesystems Int'l v. Cal. Pub. Util. Comm’n, 196 F.3d 1011, 1020 (9th

Cir. 1999). There are no apparent procedural bars preventing Chavez from raising

his claims in his criminal proceedings, on direct appeal, or even in a state

post-conviction petition under Rule 40 of the Hawaii Rules of Penal Procedure.

                                              5
Granting Chavez the relief he seeks would impermissibly interfere with his

ongoing state criminal trial in a manner inconsistent with Younger’s prohibition

against inserting unwarranted federal court oversight into an ongoing state

criminal proceeding.

      Nothing within the record or in the state court docket indicates that

Chavez’s state criminal trial is being conducted in bad faith or that any

extraordinary circumstance exists. This court therefore abstains from interfering in

Chavez’s ongoing state criminal proceedings. Because Chavez does not seek

damages, his Petition for Writ of Habeas Corpus is DISMISSED without

prejudice.

B.    Writ of Mandamus

      To the extent that Chavez seeks a writ of mandamus, as his Petition suggests

and as he is seeking in the circuit court, that request is DENIED. Under 28 U.S.C.

§ 1361, district courts have original jurisdiction to issue writs of mandamus to

“compel an officer or employee of the United States or any agency thereof to

perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. A writ of mandamus is

an extraordinary writ, and is issued only when: (1) the plaintiff’s claim is “clear

and certain;” (2) the defendant official’s duty to act is ministerial and “so plainly

prescribed as to be free from doubt;” and (3) no other adequate remedy is

                                           6
available. Barron v. Reich, 13 F.3d 1370, 1374 (9th Cir. 1994). This court lacks

jurisdiction to issue a writ of mandamus to command an action or inaction by a

state circuit court. See, e.g., Demos v. U.S. Dist. Court for Eastern Dist. of Wash.,

925 F.2d 1160 (9th Cir. 1991).

                                           III. CONCLUSION

        Chavez’s Petition is DISMISSED without prejudice pursuant to the doctrine

set forth in Younger v. Harris, 401 U.S. 37 (1971). To the extent Chavez seeks a

Writ of Mandamus, that request is DENIED. The Clerk of Court is DIRECTED to

close the file and to terminate this action.

        IT IS SO ORDERED.

        DATED: November 5, 2018, at Honolulu, Hawaii.


                                 /s/ Susan Oki Mollway
                                 Susan Oki Mollway
                                 United States District Judge




Chavez v. Wong, No. 1:18 cv 00417 SOM RLP; psa scrng ‘17 Chavez 18 417 som (Mandamus Younger abst.); J:\PSA Draft
Ords\SOM\Chavez 18 417 som (Mandamus, Younger abst.).wpd.




                                                         7
